United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Arlington, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-628
Issued: November 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 7, 2010 appellant filed a timely appeal from an August 6, 2009 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.1
ISSUE
The issue is whether the evidence is sufficient to establish that appellant sustained an
injury on December 17, 2008 in the performance of duty.

1

In the same appeal request form, appellant also requested an oral hearing for appeal from the Branch of
Hearings and Review. The Office and the Board, however, may not exercise simultaneous jurisdiction over the
same issue in the case on appeal. Following the docketing of an appeal with the Board, the Office does not retain
jurisdiction to render a further decision regarding a case on appeal until after the Board relinquishes its jurisdiction.
20 C.F.R. § 501.2(c)(3).

FACTUAL HISTORY
On December 19, 2008 appellant, then a 37-year-old criminal investigator, filed a
traumatic injury claim (Form CA-1) alleging that on December 17, 2008 she sustained muscle
spasms in her lower and upper back while firing a shot gun and semi-automatic pistol at the
range for training purposes. She stopped work on December 19, 2008 and returned to work on
January 19, 2009.
In an Emergency Department Discharge Instruction form dated December 22, 2008,
appellant was treated for muscle spasms by Dr. Hengameh Mesbahi, Board-certified in
emergency medicine. On December 22, 2008 Dr. Subashri Reddy, Board-certified in general
internal medicine, referred appellant to Marva Marsh, a licensed physical therapist.
Appellant submitted treatment records dated January 22 to June 8, 2009 from Ms. Marsh,
a licensed physical therapist, who treated appellant for the thoracolumbar region of the low back
and the right and left shoulders.
The Office requested additional medical information from appellant in a letter dated
July 6, 2009. It requested that she submit a physician’s reasoned opinion addressing the
relationship of her claimed back condition and specific employment factors, not that of a
physical therapist. Appellant did not submit any additional information.
In an August 6, 2009 decision, the Office denied appellant’s claim finding that the
evidence was insufficient to establish that she sustained an injury, as alleged. There was no
medical evidence that provided a diagnosis which could be connected to the claimed incident.2
On January 7, 2010 appellant appealed the Office’s August 6, 2009 decision to the Board.
LEGAL PRECEDENT
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.3 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
2

Following the Office’s August 6, 2009 decision, appellant submitted new evidence to the Office. As the Office
did not consider this evidence in reaching the final decision, the Board may not review this evidence for the first
time on appeal. 20 C.F.R. § 501.2(c)(1).
3

Elaine Pendleton, 40 ECAB 1143 (1989).

2

a causal relationship.4 Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant. This medical opinion must include an
accurate history of employee’s employment injury and must explain how the condition is related
to the injury. The weight of medical evidence is determined by its reliability, its probative value,
its convincing quality, the care of analysis manifested and the medical rationale expressed in
support of the physician’s opinion.5
The term physician is defined under section 8101(2), as follows: “physician includes
surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic
practitioners within the scope of their practice as defined by State law.”6 Physical therapists are
not physicians under the Act; therefore, their reports do not constitute probative medical
evidence.7
ANALYSIS
The Office accepted that the December 17, 2008 firearms training incident occurred as
alleged. It found that appellant did not meet her burden of proof to establish a back injury
causally related to this training. Appellant submitted insufficient medical evidence to establish
that the employment incident caused her muscle spasms and back pain. She provided a referral
from Dr. Reddy indicating that physical therapy was prescribed and the notes of physical therapy
reports. As noted, a physical therapist is not a physician as defined under the Act. Therefore, the
physical therapy reports do not constitute probative medical evidence in support of her claim.
Appellant has not established that she sustained a back injury resulting from the December 17,
2008 incident, as alleged.
Evidence received prior to the Office’s August 6, 2009 decision does not provide any
details regarding appellant’s injury. Appellant failed to submit any rationalized medical opinion
evidence based on a complete factual and medical background to support a causal relationship
between her back condition and her employment activity of November 17, 2008. This includes
failing to provide dates of examination and treatment, history of the injury given, description of
the physician’s findings, results of any tests performed, and diagnosis and treatment. Appellant
failed to submit a physician’s rationalized opinion on whether there is a causal relationship
between her back condition and the firearms training accepted in this case. The referral from
Dr. Reddy and a hospital discharge form do not suffice as rationalized medical opinion evidence.
4

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

5

James Mack, 43 ECAB 321 (1991).

6

5 U.S.C. § 8101(2).

7

Jennifer L. Sharp, 48 ECAB 209 (1996); Thomas R. Horsfall, 48 ECAB 180 (1996); Barbara J. Williams, 40
ECAB 649 (1988).

3

Therefore, appellant failed to provide the factual and medical evidence required to establish a
prima facie claim.8
On July 6, 2009 the Office informed appellant of the evidence needed to support her
claim; however, the record before the Board contains no rationalized medical opinion on causal
relation. Evidence submitted by appellant after the Office’s final decision cannot be considered
by the Board. Appellant may submit this new evidence, along with a request for reconsideration,
to the Office.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained a traumatic injury on November 17, 2008, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the August 6, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 2, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

See also Richard H. Weiss, 47 ECAB 182 (1995).

4

